This case was heard with State v. Caplan, ante p. 140,135 A. 705, and came to this Court in the same way. The respondent lives at Lebanon, N.H., and it is charged that he did conduct a business continuously in the town of Hartford, Vt., for a period of more than three months during the current year, during which time he did operate on a certain highway a motor truck that was registered in New Hampshire, but not in this State.
By section 3 of the Motor Vehicles Act, No. 70, Acts of 1925, the respondent is defined to be a "resident" and could not lawfully operate his unlicensed truck in this State. The questions of the sufficiency of the complaint, the right to zone registration, and the constitutionality of the Act are not different than those in the Caplan Case, and for the reasons therein given the entry in this case is:
 Judgment affirmed and cause remanded. *Page 160